Case 7:19-cv-10867-NSR-LMS Document 14 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON A. CINTRON,

Petitioner,
- against — 19 CV 10867 (NSR) (LMS)
SUPERINTENDENT MELECIO, ORDER
Respondent.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

Petitioner commenced this action seeking a writ of habeas corpus on November 20, 2019.
ECF No. 2. Respondent filed its opposition on March 19, 2020. ECF Nos. 11-13.” In the event
the Petitioner is unaware of his right to file a reply, the Court hereby informs Petitioner that he
may file a reply that responds to the arguments raised in Respondent's opposition. If Petitioner
chooses to submit a reply, he must place his reply in the mail no later than 30 days from the date

of this Order. A copy of this Order was mailed by chambers to pro se Petitioner of record.

so ERED,
S JS -
Lisa Margaret Smith-\~

United States  Magistrat udge
Southern Distr

  

Dated: July 16, 2020
White Plains, New York

   

 

1 The Honorable Nelson S. Roman referred this matter to the undersigned on December 6, 2019.
ECF No. 6.

* On March 20, 2020, Respondent filed a letter informing the Court that Respondent had
mistakenly filed the wrong document as its Exhibits Volume UI when it filed its Memorandum
of Law. ECF No. 13. This letter included the corrected exhibits volume. Id.

 
